Citation Nr: 0404566	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under chapter 
30, title 38, United States Code, beyond the delimiting date 
of October 1, 2002.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from November 19, 1971, to 
September 30, 1992.  This appeal ensues from an October 2002 
determination of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO), which denied the 
veteran's claim for educational benefits.  



FINDINGS OF FACT

1.  The veteran's basic delimiting period for receiving 
chapter 30 educational benefits expired on October 1, 2002.

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program during his basic chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving chapter 30 educational benefits have not been met 
as a matter of law. 38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. 
§§ 21.7050, 21.7051 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A Department of Defense record shows active duty from 
November 19, 1971, to September 30, 1992, with character of 
service shown as honorable.  The veteran's delimiting period 
for use of his education benefits under chapter 30 expired on 
October 1, 2002, 10 years after the date of his separation 
from active military service on September 30, 2002.  

There is a document entitled "Application for VA Education 
Benefits" in the education folder with the veteran's name on 
it.  It is a computerized document presumably printed from 
the veteran's on-line application.  The document notes that 
the veteran had never previously applied for VA benefits.  
Under the category, "Name and Address of School or Training 
Establishment", it is typed "unknown".  Under "Date you 
started or will start training", and "course of study", no 
entries were made.  Regarding the veteran's non-military 
occupation, the veteran noted that his principal occupation 
was "communications tech", and that he had done this for 96 
months.  

In the veteran's December 2002 notice of disagreement, he 
wrote that he had applied for the educational benefits before 
the 10-year deadline, specifically that he had applied for 
the benefits on-line in August 2002.  He wrote that he had a 
letter dated September 12, 2002, stating that they had 
received his application for benefits, and were in the 
process of deciding whether additional information was 
needed.  

The veteran claimed in his March 2003 substantive appeal that 
he had applied for education benefits approximately 2 months 
before the expiration of educational benefits.  He wrote that 
according to VA, they received the application on September 
5, 2002, and that his educational benefits did not expire 
until October 2002.  


Analysis

The veteran was entitled to receive educational benefits 
pursuant to Chapter 30 of Title 38, U.S. Code.   38 U.S.C.A. 
§ 3011(a) (West 2002); 38 C.F.R. § 21.7042(a).  The period 
during which an individual entitled to educational assistance 
under Chapter 30, Title 38, U.S. Code may use his or her 
entitlement generally expires at the end of the 10- year 
period beginning on the date of such individual's last 
discharge or release from active duty.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. § 21.7050(a) (2002).

However, in the case of any eligible individual who has been 
prevented, as determined by the Secretary, from pursuing a 
program of education under Chapter 30 within the 10-year 
period prescribed in 38 U.S.C.A. § 3031(a) because such 
individual had not met the nature of discharge requirement of 
Chapter 30 before the nature of such individual's discharge 
or release was changed by appropriate authority, such 10-year 
period shall not run during the period of time that such 
individual was so prevented from pursuing such program of 
education.  38 U.S.C.A. § 3031(b) (West 2002).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The appellant was afforded the opportunity to 
submit additional arguments in support of the claim, but did 
not do so.  

The veteran's claim is that he applied for educational 
benefits in August 2002, 2 months before the 10-year period 
for receiving Chapter 30 educational benefits expired on 
October 1, 2002.  However, the law requires that a veteran 
must use his educational benefits during the 10-year period.  
38 U.S.C.A. § 3031.  There is no provision which allows for 
an extension of the 10-year period if a veteran applies for 
benefits before the 10-year period ends.  The fact that the 
veteran applied for the benefits before the 10-year period 
ended is not the important question; the important question 
is whether he used the benefits within the 10-year period.  
In the veteran's August 2002 application for benefits, he did 
not list a school or training establishment.  Presumably, 
when the veteran filed his claim, he wished to apply for 
educational benefits before the 10-year period ran out on 
October 1, 2002.  Regrettably the law requires that the 
entitlement must be used (emphasis added) during the 10-year 
period in question.  In this instance, the evidence does not 
show that the veteran used the benefits within the 10 year 
time period.  Accordingly, the veteran's claim must be 
denied.  

As noted, the veteran's chapter 30 delimiting period ran from 
October 1, 1992, to October 1, 2002.  To warrant an extension 
of the period of eligibility, medical evidence must clearly 
show that, during the claimed period of disability, pursuit 
of a program of education was not medically feasible.  The 
veteran has not claimed that disability is an issue.  Thus it 
has not been established that a physical or mental disability 
precluded a program of education during the veteran's basic 
chapter 30 delimiting period.

The Board is without legal authority to grant the benefit 
sought on appeal.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal. VA has also issued final regulations 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  In cases such as this, where the 
disposition is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1999) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit going to 
the appellant). Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The appeal is without legal 
merit and further development or analysis would not be 
productive. See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); see also Sabonis, supra.



ORDER

An extension of the delimiting date for education assistance 
benefits under chapter 30, title 38, United States Code is 
denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



